IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-20321
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

FRANCISCO SANCHEZ, JR.,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-00-CR-697-ALL
                      --------------------
                        February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Francisco Sanchez, Jr., appeals his conviction of one count

of being a felon in possession of a firearm.       He argues that 18

U.S.C. § 922(g)(1) is unconstitutional on its face because it

does not require a substantial effect on interstate commerce.         As

this court recently held, “the constitutionality of § 922(g) is

not open to question.”     See United States v. Daugherty, 264 F.3d

513, 518 (5th Cir. 2001) (internal quotation omitted), pet. for

cert. filed, No. 01-7524 (Dec. 20, 2001).       The judgment of the

district court is AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.